Exhibit 99.1 Item8. Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Sophiris Bio Inc. In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations and comprehensive loss, of shareholders’ equity (deficit) and of cash flows present fairly, in all material respects, the financial position of Sophiris Bio Inc. and its subsidiaries at December 31, 2014 and 2013, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 1 to the financial statements, the Company has incurred significant operating losses since inception and will require additional financing to fund future operations. Management's plans in regard to these matters are also described in Note 1. /s/ PricewaterhouseCoopers LLP San Diego, California March 10, 2015 , except with respect to the second paragraph of this report, as to which the date is April 27, 2015 1 Sophiris Bio Inc. Consolidated Balance Sheets (In thousands, except share amounts) December 31, Assets: Current assets: Cash and cash equivalents $ $ Securities available-for-sale Other receivables 16 48 Prepaid expenses Total current assets Property and equipment, net 36 78 Other long-term assets 19 19 Total assets $ $ Liabilities and shareholders’ equity: Current liabilities: Accounts payable $ $ Accrued expenses Current portion of promissory notes Total current liabilities Long-term promissory notes, less current portion — Warrant liability — Stock-based compensation liability 22 Total liabilities Commitments and contingencies (Note 16) Shareholders’ equity: Common shares, unlimited authorized shares, no par value; 16,844,736 and 16,149,871 shares issued and outstanding at December 31, 2014 and 2013, respectively Contributed surplus Accumulated other comprehensive gain 99 98 Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these audited consolidated financial statements. 2 Sophiris Bio Inc. Consolidated Statements of Operations and Comprehensive Loss (In thousands, except per share amounts) For the Years Ended December 31, Revenues: License revenue $ — $ $ — Operating expenses: Research and development General and administrative Total operating expenses Other income (expense): Interest expense ) ) ) Interest income 51 — Gain on revaluation of warrant liability 49 — Other expense, net ) ) ) Total other expense ) ) ) Net loss before income taxes ) ) ) Income tax expense — ) — Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average number of outstanding shares – basic and diluted Other comprehensive income Foreign currency translation adjustment — Unrealized gain (loss) on securities available-for-sale 1 (1 ) — Total comprehensive loss $ ) $ ) $ ) The accompanying notes are an integral part of these audited consolidated financial statements. 3 Sophiris Bio Inc. Consolidated Statements of Shareholders’ Equity (Deficit) (In thousands, expect share amounts) Common Shares Contributed Common Share Purchase Right to Accumulated Accumulated Other Comprehensive Income Total
